DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closure device in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 16 and 24 is/are objected to because of the following informalities:  Please change “the procedure” to “a procedure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solano et al. (US 4,921,478, “Solano”) in view of Lewis et al. (US 6,435,189, “Lewis”).
Regarding claim(s) 1 and 10, Solano discloses a method of treating a patient including forming an opening, by creating an incision or puncture with a needle (percutaneously), through a wall of a common carotid artery (C9;L15-22). An arterial access sheath (10) is inserted through the opening and is configured to be inserted directly into the common carotid artery. Access to a cerebral artery (66) is provided via an internal lumen of the arterial access sheath (Fig. 9). However, Solano does not disclose delivering a perfusion catheter through the arterial access sheath and perfusing hypothermic perfusion solution through the perfusion catheter to cool brain tissue. 
Solano discloses that a therapeutic device is introduced through the arterial access sheath. In the same field of endeavor, treating cerebral vasculature, Lewis teaches providing access to a target cerebral artery, introducing a perfusion catheter (22) through an access sheath (60), wherein the perfusion catheter is adapted to deliver a perfusion solution to a target location in the brain of the patient (C14;L25-60). Hypothermic perfusion solution is perfused through the perfusion catheter to cool brain tissue in the target location in the brain (C14;L48-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method of Solano with the step of delivering a perfusion catheter to perfuse hypothermic perfusion solution to cool brain tissue, as taught by Lewis, for the predictable result of providing means for treating occlusions.  
Regarding claim 2, the combination of Solano and Lewis discloses that the perfusion catheter is delivered to a site distal a thrombotic occlusion (Fig. 8; Lewis).
Regarding claim 3, the combination of Solano and Lewis discloses that the perfusion solution includes oxygenated solution (C14;L48-56; Lewis).
Regarding claim 4, the combination of Solano and Lewis discloses treating a thrombotic blockage in the cerebral artery of the brain (C14;L48-60; Lewis).
Regarding claim 9, the combination of Solano and Lewis discloses infusing a bolus of thrombolytic drug through the arterial access sheath to the thrombotic blockage in the cerebral artery (C13;L1-10).
Claim(s) 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solano in view of Lewis, as applied to claim 4 above, and further in view of Bose et al. (US 2006/0058838A1, “Bose”).
Regarding claims 5-7, the combination of Solano and Lewis does not disclose performing aspiration thrombectomy of mechanical thrombectomy in the cerebral artery near the target location. 
In the same field of endeavor, treating cerebral vasculature, Bose teaches removing a thromboembolism from a cerebral artery [0045]. The thrombotic blockage is performed using an aspiration catheter (treatment device;14) in the cerebral artery near the target location [0077-0081]. The treatment device is inserted through the arterial access sheath (guide catheter) and at least a portion of the device is positioned in the cerebral artery for the purpose of at least removing or disrupting the thrombotic blockage. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method of the combination of Solano and Lewis with the step of performing aspiration thrombectomy, as taught by Bose, for the predictable result of providing means for removing fragments of occlusions.
Regarding claim 8, the thrombotic blockage or debris is aspirated and a lumen is established through the thrombotic blockage [0080; Bose]. A temporary or permanent stent is implanted (Solano, C11; L30-35).
Claim(s) 11-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solano in view of Lewis, as applied to claim 1 above, and further in view of Garrison et al. (US 9,179,909, “Garrison”).
Regarding claims 11-24, the combination of Solano and Lewis does not disclose applying a closure device.
In the same field of endeavor, closing an incision of an artery, Garrison teaches applying a closure device, wherein the closure device (5) includes sutures (19) or clips (51). The closure device is applied and the arterial access sheath (procedure sheath) is removed from the opening (C13;L3-20, C17;L24-50). The closure device is deployed as the arterial access sheath is removed (C13;L2-8). The closure device is deployed before the arterial access sheath is removed (C7;L1-20). The closure device includes an anchor portion that is anchored and may be grasped and held in tension and a closing portion having one or more sutures that are placed across the opening and tied off to provide hemostasis or self-closing material (C13;L9-20, C18;L1-5). The self-closing closure device (C17;L63-67, C18;L1-10). The self-closing closure device exerts frictional force on the access sheath during a procedure to reduce dislodgement of the sheath from the opening (C18;L20-27). The one or more sutures are placed across the opening prior to insertion of the access sheath through the opening or after removal of the access sheath (C7;L5-15). The one or more sutures maintain temporary hemostasis after removal of the access sheath before tying off the ends (C12;L60-67, C13;L1-10). The closure device is applied upon commencement of a procedure at a site of the opening and before placement of any structure through the opening (C7;L5-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method of the combination of Solano and Lewis with the step of applying a closure device, as taught by Garrison, for the predictable result of providing hemostasis to the access site.
	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker et al. (US 2006/0024359A1) discloses a technique in which brain tissue is cooled.  Zadno-Azizi et al. (US 6,605,074) discloses a method for treating an occlusion within cerebral vessels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771